KRAMER, Judge,
concurring:
The appellant’s unexecuted claim cannot provide the basis for an earlier effective date on at least one, and perhaps two, other bases. First, because the appellant never returned the application form forwarded to him for execution, he is not entitled under 38 C.F.R. § 3.155(a) (1995) to the filing date of the unexecuted claim. Second, assuming that because a claim is unexecuted it is missing requisite evidence, the appellant’s claim was incomplete under 38 U.S.C. § 5103(a) and Isenhart v. Derwinski, 3 Vet.App. 177 (1992). Because the appellant was notified of such missing evidence, his failure to provide it within one year precludes the award of an earlier effective date. Third, again assuming that because a claim is unexecuted it is missing requisite evidence, the appellant’s failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a) (1995), a circumstance which cannot give rise to an earlier effective date.